a ‘ att t ’ s ep department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division xxookxkx legend taxpayer a xxxxx trust x xxxxx trustee m xxxxx taxpayerb xxx ira z xxxxx taxpayer c xxxxx taxpayer d xxxxx dear xxxxxx this is in response to the request dated xxxxx as supplemented by correspondence dated xxxxx and as amended by correspondence dated xxxxx and xxxxx submitted by your bank in its capacity as a trustee for a private_letter_ruling regarding the minimum_distribution_rules under sec_401 of the internal_revenue_code facts and representations in support of this ruling_request are as follows on february when taxpayer a died he was the grantor of trust x and the father of taxpayer c taxpayer a created and funded trust xon ooe page august holds administers and distributes trust x trustee m in accordance with article of the trust x document trust x was created by taxpayer a for the benefit of taxpayer c article section b a of the trust x document provides that taxpayer c is the exclusive income_beneficiary of trust x and has a lifetime interest as such article sets out the nature and delineation of the trust property subject_to taxpayer c's income withdrawal right trust x is divided into two subtrusts fund a and fund b article sets out the method for determining which trust property will be held in each fund it is represented that the annual distribution from ira z will be paid into fund a and in turn fund a will remit the distribution to taxpayer c article section b of trust x explains what happens to fund a and fund b when taxpayer c dies the first part of section'b provides that fund a shall be distributed to taxpayer c's children taxpayer c's death otherwise to the heirs of taxpayer a who are living on the date of taxpayer c's death the second part of section b provides that fund b is for the benefit of taxpayer c’s issue as she may appoint by her last will and testament if taxpayer c fails to exercise her power_of_appointment then upon the death of taxpayer c all of fund b is to be distributed in accordance with the method for distributing fund a taxpayer c does not have any children at this time if any -who are living on the date of thus under the terms of trust x it is provided that upon the death of taxpayer c should she die childless the assets of trust x are to benefit the children of taxpayer a who survive taxpayer c on february when taxpayer a died he was the owner of an individual_retirement_arrangement ira upon the death of taxpayer a his ' surviving_spouse became entitied to the death_benefit proceeds from his ira taxpayer b now deceased was the surviving_spouse of taxpayer a and the mother of taxpayer c on september sec_408 of the code had the death_benefits from taxpayer a's ira transferred directly into ira z which she established in her own name for the sole purpose of receiving such death_benefits also on september - taxpayer b designated the beneficiary of ira z under the beneficiary designation section of the ira z application document taxpayer b named as beneficiary the trustee of trust x for the benefit of’ taxpayer c no other beneficiary primary or contingent was designated on the ra z application document taxpayer b pursuant to taxpayer b was born on may at age taxpayer b - began receiving required minimum distributions from ira z pursuant to sec_401 of the code taxpayer b’s required_beginning_date as that term is used in sec_401 of the code was april distributions were made from ira z to taxpayer b in the single life recalculation method using the life expectancy of axpayer b was used to determine the amount of the distribution required yearly from ira z minimum and in page taxpayer b died on september the minimum distribution from ira z for the return of taxpayer b calendar_year was reported on the final federal_income_tax the minimum distribution from ira z for the calendar_year was _ calculated using the remaining life expectancy of taxpayer b as of the date of her death taxpayer b's remaining life expectancy on september pursuant _ to the expected_return multiples in table v of sec_1 of the income_tax regulations for ordinary life’ annuities for one life was years the ff ira zz distribution for the calendar_year was inthe amount ofdollar_figure trust x has remained the sole named beneficiary of ira z since the date ira z was established on the date taxpayer b died were alive and remain so of the’ and taxpayer c born may is the youngest taxpayer d born may - is the eldest children of taxpayer a z for the ' pending the outcome of this ruling_request a minimum distribution from ira distribution’ year was made as required by’ séction'401 a of the _ was made on in addition the minimum distribution from ira z was calculated by _ market_value of ira z which is represented as minimum distribution from ira z was code the minimum distribution in the amount of dollar_figure december the referring to the january being dollar_figure based on the applicable life expectancy of taxpayer d who is the oldest in age of the potential beneficiaries of the principal of trust x specifically the factor of was derived from the expected_return multiples in table v of sec_1_72-9 of the regulations by determining the age of taxpayer d on september _the date of death of taxpayer b this initial factor was then reduced by to calculate the minimum distribution for the calendar_year in keeping with the purpose of trust x to provide a benefit for taxpayer c for the rest of her life it is the goal of trustee m to correlate the period of time over which the assets of ira z are to be distributed with the life expectancy of taxpayer c thus trustee m proposes that ira z remain in existence as the ira of taxpayer b and benefit from any earnings and that yearly minimum distributions required under sec_401 of the code and sec_1 a - of the old regulations continue to be paid from ira z to trust x but that such distributions from ira z for the calculated using the life expectancy of the oldest potential beneficiary of trust x as of the date of death of taxpayer b the oldest in age of the potential principal beneficiaries of trust x as of the date of death of taxpayer b is taxpayer d thus the potential principal beneficiary of trust x with the shortest life expectancy is taxpayer d calendar_year and years thereafter be the agreement governing ira z contains the following pertinent provisions relating to minimum required distributions article 1v paragraph of ira z provides unless otherwise elected by the time distributions are required to begin to the grantor under paragraph or to the surviving_spouse under paragraph other than in the case of a life wot page annuity life expectancies shall be recalculated annually such election shall be irrevocable as to the grantor and the surviving_spouse and shall apply to all subsequent years the life expectancy of a non-spouse beneficiary may not be recalculated article iv paragraph of ira z provides the grantor's entire_interest in the trust account must be or begin to be distributed by the grantor's required_beginning_date april following the calendar_year end in which the grantor reaches age by that date the grantor may elect in a manner acceptable to the trustee to have the balance in the trust account distributed in a a single sum payment b an annuity contract-that provides equal or substantially equal monthly quarterly or annual payments over the life of the grantor c an annuity_contract that provides equal or substantially equal monthly quarterly or annual payments over the joint and last - survivor lives of the grantor and his or her designated_beneficiary d equal or substantially equal annual payments over a specified period that may not be longer than the grantor's life expectancy e equal or substantially equal annual payments over a specified period that may not be longer than the joint life and last survivor expectancy of the grantor and his or her designated_beneficiary article iv paragraph of ira z provides if the grantor dies before his or her entire_interest is distributed to him or her the entire remaining interest will be distributed as follows a if the grantor dies on or after distribution of his or her interest has begun distribution must continue to be made in accordance with paragraph based on the above facts and representations the following rulings have been requested that ira z be permitted to remain open in the name of taxpayer b that the minimum distribution from ira z for the tax_year and for future years be payable to trust x part a for the benefit of taxpayer c xxxxx page that the minimum distribution from ira z forthe tax_year and for future years be calculated on the life expectancy of taxpayer d who is the oldest in age of the potential beneficiaries of the principal of trust x as of the date of death of taxpayer b and that the minimum distribution from ira z for the tax_year may be calculated using the applicable life expectancy table set forth in sec_1_401_a_9_-9 of the final income_tax regulations published in the federal_register on date sec_408 of the code defines an individual_retirement_account as a_trust that meets the requirements of sec_408 through a of the code sec_408 of the code states that under regulations prescribed by the secretary rules similar to the rules of sec_401 of the code and the incidental death_benefit requirements of sec_401 of the code apply to the distribution of the entire_interest of an individual for whose benefit the ira trust is maintained sec_401 of the code provides in general that a_trust will not be considered qualified unless the plan provides that the entire_interest of each employee- i will be distributed to such employee not later than the required_beginning_date or ii will be distributed beginning not later than the required_beginning_date over the life of such employee or over the lives of such employee and a designated_beneficiary or over a period not extending beyond the life expectancy of such employee and a designated_beneficiary sec_401 of the code provides in relevant part that for purposes of this paragraph the term required_beginning_date means april of the calendar_year following the calendar_year in which the ira holder attains age sec_401 of the code provides that where distributions have begun over life expectancy cies in accordance with subparagraph a ii a_trust shail not constitute a qualified_trust under this section unless the plan provides that if- i the distribution of the employee's interest has begun in accordance with subparagraph a ii and ii the employee dies before his entire_interest has been distributed to him the remaining portion of such interest will be distributed at least as rapidly as under the method of distribution being used under subparagraph a ii as of the date of death xxxxx page sec_401 -1 of the proposed income_tax regulations published in the federal_register on date as amended hereinafter referred to as ‘old’ proposed_regulations q a d-5 a provides that pursuant to d-2a a of this section only an individual may be a designated_beneficiary for purposes of determining the distribution period under sec_401 of the code consequently a_trust itself may not be the designated_beneficiary even though the trust is named as a beneficiary however if the requirements of paragraph b of this d-5a are met distributions made to the trust will be treated as paid to the beneficiaries of the trust with respect to the trust's interest in the employee's benefit and the beneficiaries of the trust will be treated as having been designated as beneficiaries of the employee under the plan for purposes of determining the distribution period under sec_401 of the code if as of any date on or after the employee’s required_beginning_date a_trust is named as a beneficiary of an employee and the requirements in paragraph b of this d-5a are not met the employee will be treated as not having a designated_beneficiary under the plan for purposes of sec_401 of the code consequently for calendar years beginning after that date distribution must be made over the employee's life or over the period which would have been the employee's remaining life expectancy determined as if no beneficiary had been designated as of the employee's required_beginning_date in the case in which a_trust is named as a beneficiary of an employee all beneficiaries of the trust with respect to the trust's income in the employee's benefit are treated as having been designated as the beneficiaries of the employee under the plan sec_401 -1 of the old proposed_regulations q a d-5 b provides that the requirements of this paragraph b are met if as of the later of the date on which the trust is named as a beneficiary of the employee or the employee's required_beginning_date and as of all subsequent periods during which the trust is named as a beneficiary the following requirements are met the trust is a valid trust under state law or would be but for the fact that there is no corpus the trust is irrevocable or will by its terms become irrevocable upon the death of the employee the beneficiaries of the trust who are beneficiaries with respect to the trust’s interest in the employee’s benefit are identifiable from the trust instrument within the meaning of d-2 of this section the documentation described in d-7 of this section has been provided to the plan_administrator page sec_401 -1 of the old proposed_regulations q a e-5 a provides in general that if more than one individual is designated as a beneficiary with respect to an employee as of the applicable_date for determining the designated_beneficiary the designated_beneficiary with the shortest life expectancy will be the designated_beneficiary for purposes of determining the code sec_401 distribution period sec_401 -1 of the old proposed_regulations q a d-3 provides that for purposes of calculating the distribution period in sec_401 for distributions that begin prior to death the designated_beneficiary will be determined as of the plan participant’s required_beginning_date sec_1 a -1 of the old proposed_regulations q a e-8 provides in pertinent part that the life expectancy of a non-spouse beneficiary may not be recalculated q a e-8 also provides in pertinent part that if the life expectancy of either a plan participant or his beneficiary is being recalculated the recalculated life expectancy is reduced to o at the end of the calendar_year following the calendar_year of the ira owner's or beneficiary's death sec_401 -1 of the old proposed_regulations q a f-1 a provides that where an employee’s benefit is in the form of an individual_account and is to be distributed over a period not extending beyond the life expectancy of the employee or the joint life and last survivor expectancy of the employee and his designated_beneficiary the amount required to be distributed for each calendar_year beginning with the first calendar_year for which distributions are required and for each succeeding calendar_year must be at least equal to the quotient obtained by dividing the employee’s benefit by the applicable life expectancy sec_1_401_a_9_-1 of the old proposed_regulations q a f-1 d provides that the term applicable life expectancy means the life expectancy or the joint and last survivor expectancy determined in accordance with e-1 through e-5 of the proposed_regulations reduced by one for each calendar_year which has elapsed since the date on which the life expectancy or joint and last survivor expectancy was calculated sec_1_401_a_9_-1 of the old proposed_regulations q a f-3a provides generally that with respect to individual_account_plans from which distributions have commenced prior to the employee’s death post death distributions will comply with the at least as rapidly as under the method of distribution being used under sec_401 rule if said distributions are made in accordance with q a f-1 prior to the required_beginning_date for taxpayer b to commence minimum distributions from ira z taxpayer b named the beneficiary of ira z as trust x for the benefit of taxpayer c on the date of taxpayer b’s death the named beneficiary of ira z was still the same as a result of the timely designation by om page taxpayer b of a beneficiary of ira z the minimum distribution required by sec_401 of the code from ira z is by the facts of this case one computed using the joint and survivor life expectancy of taxpayer b and the oldest in age of the potential beneficiaries of the principal of trust x who is taxpayer d although taxpayer d's life expectancy was not used in computing the dollar amount of the minimum distributions made during taxpayer b’s lifetime it could have been although taxpayer d’s life expectancy was not included in computing the dollar amount of the minimum distributions made during taxpayer b’s lifetime it may be used now subsequent to the death of taxpayer b to determine the amount of the minimum distributions from ira z payable to trust x for the benefit of taxpayer c accordingly the use of the single life expectancy of taxpayer b as recalculated to determine the minimum required distributions from ira z for calendar years during taxpayer b's lifetime does not preclude use of the life expectancy of the oldest in age of the potential beneficiaries of the principal of trust x pursuant to the rules set out in q as d-5 and e-5 of sec_1 a -1 of the old proposed_regulations to determine the minimum required distributions from ira z for calendar years after taxpayer b’s death and does not violate the at least as rapidly rule_of sec_401 of the code thus with respect to ruling requests one two and three we conclude due to taxpayer b's timely naming trust x as the beneficiary of ira z and timely designating taxpayer d for code sec_401 purposes distribution of the total balance remaining in ira z after the death of taxpayer b need not have been made by december thus we further conclude that ira z is permitted to remain open under the name of taxpayer b that the minimum distribution from ira z for the may be paid to trust x and that the minimum distribution from ira z for the tax_year and minimum distributions in future tax years from ira z must be calculated based on the life expectancy of taxpayer d who is the oldest in age of the potential beneficiaries of the principal of trust x as of the date of death of taxpayer b _ tax_year and minimum distributions in future years from ira z section of the economic_growth_and_tax_relief_reconciliation_act_of_2001 egtrra instructed the secretary of treasury to modify the life expectancy tables used for purposes of the minimum_distribution_rules to reflect current life expectancy in accordance with that instruction the final income_tax regulations under sec_401 of the code which were published in the federal_register on date and in 2002_19_irb_852 adopt new life expectancy tables for calendar years beginning on or after date taxpayers must apply the life expectancy tables under the final regulations under sec_401 a of the code to determine required minimum distributions for calendar_year taxpayers may choose to apply either the final regulations under sec_401 a of the code or the proposed_regulations or the old proposed_regulations ci page with respect to ruling_request four we conclude that the minimum distribution from ira z for the tax_year may be calculated using the applicable life expectancy table set forth in sec_1_401_a_9_-9 of the final regulations these rulings are based upon the assumption that ira z meets the requirements of sec_408 of the code at all relevant times this ruling is directed only to the taxpayer who requested it and applies only to ira z sec_6111 of the code provides that this ruling may not be used or cited as precedent if you have any questions about this ruling please contact xxxxx badge xx-xxxxx of t ep ra t2 at xx xxx-xxxx or fax at xxx xxx-xxxx sincerely yours joyce e floyd manager employee_plans technical group tax_exempt_and_government_entities_division enclosures deleted copy of letter_ruling form_437
